          Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 1 of 25



CATHERINE MCALPINE-EIG                               *       IN THE

          Plaintiff,                                 *       UNITED STATES DISTRICT COURT

v.                                                   *       FOR THE

MONTGOMERTY COUNTY,                                  *       DISTRICT OF MARYLAND
MARYLAND
    Defendant.                                       *       Civil Action No. 8:19-cv-02536-PJM

*         *     *   *   *     *   *     *    *     *    *    *
              MEMORANDUM IN SUPPORT OF PLAINTIFF’S OPPOSITION TO
                      DEFENDANT’S MOTION TO DISMISS

          Plaintiff, Catherine McAlpine-Eig, by and through her attorneys, Paul V. Bennett,

Elizabeth A. Marcus-Wenger, and Bennett and Ellison, P.C., respectfully submits this

Memorandum of Law in Opposition to Defendant’s Motion to Dismiss (ECF Doc. No. 7) and

accompanying Memorandum of Grounds and Authorities in Support of Defendant’s Motion to

Dismiss (ECF Doc. No. 7-2). In support of this Opposition to Defendant’s Motion to Dismiss,

Plaintiff states:

     I.       INTRODUCTION

          Plaintiff, a female employee of Defendant with a disability, has filed the within lawsuit

asserting claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

(hereinafter “Title VII”); the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq.

(“ADA”); the Family Medical Leave Act, 29 U.S.C. § 2615; Equal Pay Act of 1963, 29 U.S.C.S.

§ 206(d), et seq.; and Maryland State Code Ann., State Government Article, § 20-601 and 20-

6061 for gender discrimination, disability discrimination, hostile work environment based on

gender and disability, retaliation based on gender and disability, interference with Plaintiff’s

rights under the Family Medical Leave Act (“FMLA”), retaliation under FMLA, and gender


1
 Plaintiff does not seek to pursue any State claims under State Government Article, §20-609 (discrimination based
on pregnancy).

                                                         1
         Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 2 of 25



discrimination under the Equal Pay Act. Defendant responded to Plaintiff’s Complaint by filing

the pending Motion to Dismiss (ECF Doc. No. 7) as to all counts claiming that Plaintiff did not

properly alleged that she exhausted her administrative remedies and that she failed “to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). As explained in detail below,

Plaintiff has properly exhausted her administrative remedies and has pled a prima facie case as to

all counts. Therefore, it is improper to dismiss any counts of Plaintiff’s Complaint.

   II.      STANDARD OF REVIEW

         When a complaint is challenged by a Rule 12(b)(6) motion to dismiss, details of factual

allegations are not required. However, Plaintiff must be able to show more than “labels and

conclusions, and a formulaic recitation of the elements of a cause of action.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Further, “all the Rules require is ‘a short and plain

statement of the claim’ that will give the defendant fair notice of what the plaintiff’s claim is and

the grounds upon which it rests.” Conley v. Gibson, 355 U.S. 41 (1957). “Such simplified ‘notice

pleading’ is made possible by the liberal opportunity for discovery and other pretrial procedures

established by the Rules to disclose more precisely the basis of both claim and defense and to

define more narrowly the disputed facts and issues.” Id. at 47-8. “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). When a federal court, as here, reviews a complaint in a challenge under Rule 12(b)(6),

the “issue is not whether plaintiff will ultimately prevail but whether the claimant is entitled to

offer evidence to support the claims.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).




                                                  2
          Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 3 of 25



   III.      ARGUMENT

   A. Plaintiff has Corrected the Named Defendant via her Consent Motion to Amend by
      Interlineation.

          On November 14, 2019, Plaintiff filed a Consent Motion to Amend by Interlineation

(ECF. Doc. No. 10) to correct the named Defendant from Montgomery County Department of

Health and Human Services to Montgomery County, Maryland. This Honorable Court granted

the motion on the same day. ECF Doc. No. 11. Therefore, Plaintiff has cured Defendant’s

alleged defect and the Complaint should therefore not be dismissed on these grounds.

   B. Plaintiff has Pled Facts Sufficient Establishing that She Exhausted Her
      Administrative Remedies for Title VII and ADA Claims for Disparate Treatment
      and Retaliation (Counts I, II, V, and VI).

          Defendant asserts that Plaintiff has not pled sufficient facts to assert that she has

exhausted her administrative remedies for relief under Title VII and the ADA. Further,

Defendant claims that Plaintiff failed to exhaust her administrative remedies in that she did not

timely file a Charge of Discrimination to include all instances of discrimination enumerated in

her Complaint and the corresponding Charge of Discrimination. Plaintiff contacted the Maryland

Commission on Civil Rights on March 22, 2018 and proceeded to file her Charge of

Discrimination on September 10, 2018 based on the facts contained within her Complaint. ECF

Doc. No. 1, ¶8. See also ECF Doc. No. 1, ¶¶9-39. Plaintiff then received her Notice of Right to

Sue from the Equal Employment Opportunity Commission (EEOC) on June 6, 2019.

          The “continuing violation” doctrine “operates to save certain unexhausted, otherwise

time-barred claims.” Carson v. Giant Food, Inc., 187 F. Supp. 2d 462, 473 (D. Md. 2002). To

allege a “continuing violation” of anti-discrimination laws, the plaintiff must allege that a

discriminatory act was committed within the limitations period. Redding v. Anne Arundel

County, 996 F. Supp. 488, 490 (D. Md. 1998). A “continuing violation” exists when there “is a


                                                     3
        Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 4 of 25



pattern of ongoing or continuous discrimination, which is sometimes referred to as a ‘serial

violation.’” Id. (internal citation omitted). “A serial violation exists when an employer engages in

a series of discriminatory actions deriving from ‘the same discriminatory animus.’” Id. (internal

citation omitted). “A plaintiff must demonstrate both a discriminatory act within the limitations

period, and a relationship between the act within the limitations period and the acts or events

which would otherwise be time-barred, to prevail on a serial violation theory.” Id.

       In the case at bar, Defendant acknowledges that Plaintiff timely filed her Charge of

Discrimination for claims under Title VII and the ADA as to events beginning on November 14,

2017. Beginning on and subsequent to November 14, 2017, Plaintiff allegedly suffered several

instances of discrimination, retaliation, and hostile work environment. These instances include,

but are not limited to, being accused of being improperly absent from work on November 22,

2017 through November 30, 2017 and being threatened with being labeled as absent without

leave on November 22, 2017 and November 24, 2017 (“AWOL”) (ECF Doc. No. 1, ¶¶ 24-34);

being involuntarily transferred on or about November 29, 2017 (ECF Doc. No. 1, ¶ 33); being

suspended without pay on June 7, 2018 (ECF Doc. No. 1, ¶ 36); being treated less favorably than

her male colleagues since no later than 2013 (ECF Doc. No. 1, ¶¶ 14, 15, 17-19, 22, 24, 28, 30-

39); and being treated less favorably than her colleagues without disabilities no later than 2015

(ECF Doc. No. 1, ¶¶ 17-19, 22, 24, 28, 30-39).

       Plaintiff had no reason to believe she had a plausible claim of racial discrimination “until

the culmination of a long period of discrimination [made] clear the violation.” See Derrickson v.

Circuit City Stores, Inc., 84 F. Supp. 2d 679, 687 (D. Md. 2000). Thus, the “continuing

violation” doctrine applies in the matter sub judice and thereby Plaintiff’s claims of hostile work




                                                 4
         Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 5 of 25



environment, prior involuntary transfers as well as disparate treatment based on her gender and

disability were timely raised and properly exhausted.

    C. Plaintiff’s Claims of Alleged Disparate Treatment or Retaliatory Acts, Arising
       Under State Law, that Occurred 300 Days Prior to Plaintiff’s Charge of
       Discrimination, Are Not Time Barred (Counts VII, VIII, and X).

        Plaintiff references and includes all arguments in Section B above as Title VII and

Maryland’s Fair Employment Protections Act (“MFEPA”) are analogous statutes at the federal

and state levels.2

    D. Plaintiff’s MFEPA Allegations Regarding Complaints of Disparate Treatment or
       Retaliation and Federal ADA Claims of Disparate Treatment and Retaliation,
       Arising Prior to September 3, 2017 Are Not Barred by any Statute of Limitations
       (Counts II, VI, and VII, VII, and X).

        Plaintiff references and includes all arguments in Section B above as the ADA and

MFEPA are analogous statutes at the federal and state levels. See also Footnote 2.

    E. Plaintiff Properly Gave Notice as to the Local Government Tort Claims Act and
       Seeks to Amend her Complaint to Cure the Nominal Deficiency (Counts VII-X).

        On or about April 16, 2018, under-signed counsel served Isiah Leggett, County

Executive, with notice of Plaintiff’s claims pursuant to the Local Government Tort Claims Act.3

Plaintiff filed her Consent Motion to Amend Complaint with this Opposition to Motion to

Dismiss in order to cure the deficiency noted in the Motion to Dismiss that the Complaint fails to

state proper notice had been provided, which said Consent Motion was then granted on or about

November 14, 2019. ECF Doc. No. 11.




2
  All claims are discussed in terms of the federal provisions. Maryland law, including, but not limited to the Fair
Employment Protections Act is analogous to its federal counterparts. Therefore, arguments presented with federal
precedent should be considered to pertain to state claims as well as the courts have traditionally used federal case
cases to evaluated state law claims. Schmidt v. Town of Cheverly, 212 F.Supp. 3d 573, 580 (D. Md. 2016).
3
  Plaintiff will file a Second Motion to Amend Complaint by November 20, 2019 regarding this matter. Defendant’s
counsel has consented to this amendment.

                                                         5
        Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 6 of 25



       Assuming, arguendo, in the unlikely event that this Honorable Court would not find that

Plaintiff properly gave notice in accordance with the Local Government Tort Claims Act,

Maryland State Code Ann., Courts and Judicial Proceedings, § 5-304, the State of Maryland has

waived its sovereign immunity for employment discrimination matters. Maryland State Code

Ann., State Government Article, § 20-903. Because Defendant is a subdivision of the state

government, the defense of sovereign immunity has therefore been waived in this case. Either

way it would be inappropriate to dismiss her Complaint on these grounds.

               1. Plaintiff’s Claim is not Subject to the Local Government Tort Claims Act.

       Under Md. State Gov’t Code Ann. § 20-903, the State of Maryland waived its “sovereign

immunity as a defense against an award in an employment discrimination case under this title.”

Defendant is a subsidiary of the State. Therefore, because the State has waived sovereign

immunity as to employment discrimination matters, so too has Defendant.

               2. Plaintiff’s Claim is not Time Barred Under the Local Government Tort
                  Claims Act.

       The Local Government Tort Claims Act provides, in pertinent part, “This section does

not apply if, within 1 year after the injury, the defendant local government has actual or

constructive notice of: (1) The claimant’s injury; or (2) The defect or circumstances giving rise

to the claimant’s injury.” Md. Code Ann., Cts. & Jud. Proc., § 5-304 (e). In the case at bar,

Plaintiff filed with the Maryland Commission on Civil Rights (“MCCR”) on September 10, 2018

and remained engaged in the administrative process with Defendant before the MCCR for at

least 180 days. Therefore, Defendant had actual notice within the one-year period for all events

beginning on or about fall of 2017 even if this Honorable Court were to find that notice was not

done within the specifications of the Local Government Tort Claims Act.




                                                 6
        Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 7 of 25



               3. Defendant has Failed to Demonstrate the Requisite Prejudice to Invoke
                  the Local Government Tort Claims Act.

       The Local Government Tort Claims Act, Md. Code Ann., Cts. and Jud. Proc., § 5-304(d)

provides:

               Notwithstanding the other provisions of this section, unless the defendant can
               affirmatively show that its defense has been prejudiced by lack of required notice,
               upon motion and for good cause shown the court may entertain the suit even
               though the required notice was not given.

Therefore, even if Defendant argues that the previously referenced letter sent to County

Executive, Isiah Leggitt did not constitute actual notice, Defendant would still have to

“affirmatively show” that it had been prejudiced in its ability to defend the suit because of the

claimed lack of notice. This argument, if it had been raised, would have failed anyway as

Defendant clearly had plenty of notice. Indeed, the lack of any assertion of prejudice in its

Motion to Dismiss and its having engaged with the MCCR during the administrative process

belies any argument concerning prejudice.

        Because Defendant has waived sovereign immunity because Plaintiff properly gave

notice under the Local Government Tort Claims Act, and because no prejudice has been claimed,

it is improper to dismiss Plaintiff’s Complaint.

   F. Plaintiff has Properly Pled her Claim of Discrimination under the ADA Making it
      Improper to Dismiss Counts II and VIII.

       To establish a prima facie case of discrimination based on disability under Title 1 of the

Americans with Disabilities Act (“ADA”), Plaintiff “must produce evidence to show she: (1) is a

member of a protected class; (2) was performing her duties in a satisfactory manner; (3) suffered

an adverse employment action; and (4) was treated less favorably than similarly situated

individuals outside of her protected class.” Ransome v. Barnhart, 2005 U.S. Dist. LEXIS 8112,

*13-14 (D. Md. 2005).


                                                   7
        Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 8 of 25



       1. Plaintiff Allegedly Suffered from a “Disability” as Defined in the ADA.

       Plaintiff alleged she suffered from a “disability” as defined by the Americans with

Disability Act as she suffered from anxiety and depression. ECF Doc. No. 1, ¶ 9, 16. A disability

is defined as “a physical or mental impairment that substantially limits one or more major life

activities of such individual.” 42 USC § 12102(1)(A). Further, “major life activities” is defined

as including, but limited to, “caring for oneself,…concentrating, thinking, communicating, and

working.” Defendant was aware of Plaintiff’s disabilities beginning in 2015. ECF Doc. No. 1, ¶

16.

       2. Plaintiff was Allegedly able to Carry out the Essential Functions of her Position
       with or without Reasonable Accommodation.

       Plaintiff alleged she was able to carry out all essential functions of her position with or

without reasonable accommodation. ECF Doc. No. 1, ¶ 13. Her essential functions included, but

were not limited to, leading work groups, interfacing with the community, managing employees,

and handling department finances. ECF Doc. No. 1, ¶ 15, 17, 19, 33.

       3. Defendant Allegedly took an Adverse Action Against Plaintiff on Account of her
       Disability.

       On July 1, 2013, October of 2015, and November 29, 2017, Plaintiff was allegedly

subjected to involuntary transfers. ECF Doc. No. 1, ¶¶ 15, 17, 24, and 33. Each transfer allegedly

resulted in Plaintiff’s duties being changed in a material manner. ECF Doc. No. 1, ¶ 15, 17, 33.

Plaintiff was allegedly then labeled as AWOL on or about November 27, 2017. ECF Doc. No. 1,

¶ 30. Further, Plaintiff was then allegedly placed on administrative leave beginning on June 7,

2018. ECF Doc. No. 1, ¶ 36.




                                                 8
        Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 9 of 25



   G. Plaintiff Sufficiently Pled a Claim for Hostile Work Environment Under Title VII or
      MFEPA Making it Improper to Dismiss Counts III and IX.

       “To demonstrate … harassment and/or a racially hostile work environment, a plaintiff

must show that there is ‘(1) unwelcome conduct; (2) that is based on the plaintiff’s sex [and/or]

race; (3) which is sufficiently severed or pervasive to alter the plaintiff’s conditions of

employment and to create an abusive work environment; and (4) which is imputable to the

employer.’” Mosby-Grant v. City of Hagerstown, 630 F.3d 326, 334 (4th Cir. 2010).

       1. Plaintiff Allegedly Experienced Unwelcome Conduct.

       Plaintiff allegedly endured many instances of unwelcome conduct, specifically during the

period of May 15, 2013 through June 7, 2018. ECF Doc. No. 1, ¶¶ 14, 15, 17-39. All instances

occurred at the hands of Dr. Raymond Crowel and Hardy Bennett. Id. These instances included,

but were not limited to, being subjected to a protracted method for mileage reimbursement,

exclusion from management and administrative meetings, insubordination from those reporting

to her, removal of supervisory duties, harassment at her home when she was ill, and involuntary

transfers. ECF Doc. No. 1, ¶¶ 14, 15, 17-19, 22, 24, 28, 30-39.

       2. The Unwelcome Conduct is Allegedly Based on Plaintiff’s Gender.

       Singling out Plaintiff, a female Manager III, for “special scorn” satisfies the second

element of hostile work environment claims. Mosby-Grant, supra. Plaintiff was allegedly singled

out via consistent disparate and harassing treatment that included, but was not limited to

involuntary transfers (ECF Doc. No. 1, ¶ 15, 17, 33), being forced to follow protracted processes

that no male employees were required to follow (ECF Doc. No. 1, ¶ 14, 18), exclusion from

management and administrative meetings (ECF Doc. No. 1, ¶ 15, 17, 33), placement on

administrative leave (ECF Doc. No. 1, ¶ 36). Harassment “that occurs because of the victim’s

gender is actionable.” Hartsell v. Duplex Prods., 123 F.3d 766, 772 (4th Cir. 1997). “An


                                                  9
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 10 of 25



employee is harassed or otherwise discriminated against ‘because of’ his or her sex, if ‘but-for’

the employee’s sex, he or she would not have been the victim of discrimination.” Wrightson v.

Pizza Hut of Am., 99 F. 3d 139, 142 (4th Cir. 1996). Plaintiff satisfies this prong as she has

alleged that she was subjected to a protracted method for mileage reimbursement, excluded from

management and administrative meetings, suffered insubordination from those reporting to her,

removed from her supervisory duties, harassed at her home when she was ill, and involuntary

transferred three times. ECF Doc. No. 1, ¶¶ 14, 15, 17, 18, 24, 33.

       3. The Unwelcome Conduct was Alleged to be Sufficiently Severe or Pervasive so as
          to Alter the Terms and Conditions of her Employment.

       “Element three of a hostile work environment claim requires a showing that ‘the

environment would reasonably be perceived, and is perceived, as hostile or abusive’; the plaintiff

may, but is not required to establish that the environment is ‘psychologically injurious.’” Boyer-

Liberto v. Fontainebleau Corp., 786 F.3d 264, 277 (4th Cir. 2015) (citing Harris v. Forklift Sys.,

510 U.S. 17, 22 (1993)). “Whether the environment is objectively hostile or abusive is ‘judged

from the perspective of a reasonable person in the plaintiff’s position.’” Id. at 277 (citing Oncale

v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 81 (1998)).

       While Plaintiff allegedly faced challenges over her time working under Dr. Crowel and

Mr. Bennett, beginning in 2013, the severity and frequency of harassment allegedly escalated

significantly in 2017 when Plaintiff was micromanaged at an unparalleled level compared to her

comparators and during the duration of her service to Defendant, was harassed at her home when

she was out on leave due to a medically documented illness, involuntarily transferred with the

blame of the transfer placed on her for her failure to attend a meeting while she was ill, and then

placed on administrative leave in June of 2018 for an alleged investigation into purported

misconduct. ECF Doc. No. 1, ¶¶ 20-36. “’Simple teasing,’ offhand comments, and isolated


                                                 10
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 11 of 25



incidents (unless extremely serious) will not amount to discriminatory changes in the ‘terms and

conditions of employment.’” Faragher v. City of Boca Raton, 524 U.S. 775, 788 (1998). Further,

ordinary workplace disagreements are not actionable discrimination. Hawkins v. PepsiCo, Inc.,

203 F.3d 274 (4th Cir. 2000). Plaintiff’s situation went well beyond isolated incidents as she has

pled a frequent pattern of hostility and disparate treatment at the hands of her managers while her

male colleagues suffered through no such similar actions nor were they subjected to these

conditions, which hampered Plaintiff’s ability to perform her job at her actual capabilities and

normal performance due to the stress and emotional harm that Dr. Crowel and Mr. Bennett

caused to her. ECF Doc. No. 1, ¶¶ 14, 15, 17-36.

       4. The Behavior is Allegedly Imputable to the Employer.

       During all times in question, Dr. Crowel and Mr. Bennett were alleged to be management

employees of Defendant and were allegedly acting in their official capacity as employees of

Defendant. ECF Doc. No. 1, ¶¶ 14-15. Therefore, their actions towards Plaintiff in creating a

hostile work environment are imputable to Defendant. See Creech v. Rumsfeld, 2004 U.S. Dist.

LEXIS 27152, *35-36 (D. Md. 2004).

   H. Plaintiff has Pled a Prima Facie Case of Hostile Work Environment Under the ADA
      and MFEPA.

       To establish a prima facie case of discrimination based on disability under Title 1 of the

Americans with Disabilities Act (“ADA”), Plaintiff “must produce evidence to show she: (1) is a

member of a protected class; (2) was performing her duties in a satisfactory manner; (3) suffered

an adverse employment action; and (4) was treated less favorably than similarly situated

individuals outside of her protected class.” Ransome v. Barnhart, 2005 U.S. Dist. LEXIS 8112,

*13-14 (D. Md. 2005).




                                                11
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 12 of 25



       1. Plaintiff Allegedly suffered from a “Disability” as Defined in the ADA.

       Plaintiff has alleged she suffered from a “disability” as defined by the Americans with

Disability Act as she suffered from anxiety and depression. ECF Doc. No. 1, ¶ 9. A disability is

defined as “a physical or mental impairment that substantially limits one or more major life

activities of such individual.” 42 USC § 12102(1)(A). Further, “major life activities” is defined

as including, but limited to, “caring for oneself,…concentrating, thinking, communicating, and

working.” Defendant was aware of Plaintiff’s disabilities beginning in 2015. ECF Doc. No. 1, ¶

16.

       2. Plaintiff was Allegedly able to Carry out the Essential Functions of her Position
       with or without Reasonable Accommodation.

       Plaintiff alleged she was able to carry out all essential functions of her position with or

without reasonable accommodation. ECF Doc. No. 1, ¶¶ 11-13. Her essential functions allegedly

included, but were not limited to, leading work groups, interfacing with the community,

managing employees, and handling department finances. ECF Doc. No. 1, ¶¶ 11, 15, 17, 33.

       3. Defendant Allegedly took an Adverse Action Against Plaintiff on Account of her
       Disability.

       On July 1, 2013, October of 2015, and November 29, 2017, Plaintiff was allegedly

subjected to involuntary transfers. ECF Doc. No. 1, ¶¶ 15, 17, 24, and 33. Each transfer allegedly

resulted in Plaintiff’s duties being changed in a material manner. ECF Doc. No. 1, ¶¶ 15, 17, 33.

Plaintiff was allegedly then labeled as AWOL on or about November 27, 2017. ECF Doc. No. 1,

¶ 30. Further, Plaintiff was allegedly then placed on administrative leave beginning on June 7,

2018. ECF Doc. No. 1, ¶ 36.




                                                 12
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 13 of 25



   I. Plaintiff Pled a Prima Facie Case of Retaliation Under Title VII and the MFEPA.

          To plead a prima facie case of retaliation under Title VII, the plaintiff-employee must

show that (1) the plaintiff engaged in a protected activity; (2) the employer took an adverse

employment action against the plaintiff; and (3) “that a causal relationship existed between the

protected activity and the adverse employment activity.” Foster v. Univ. of Maryland-Eastern

Shore, 787 F.3d 243, 250 (4th Cir. 2015) (citing Price v. Thompson, 380 F.3d 209 (4th Cir.

2004)).

          1. Plaintiff Allegedly Engaged in Protected Activities.

          Plaintiff allegedly made several complaints against Dr. Crowel, Mr. Bennett and

Defendant’s discriminatory practices to various individuals including, but not limited to Dr.

Crowel (ECF Doc. No. 1, ¶14, 31, 35), Scott Greene (ECF Doc. No. 1, ¶14), Hardy Bennett

(ECF Doc. No. 1, ¶35), and to the Maryland Commission on Civil Rights (ECF Doc. No. 1, ¶8).

The Fourth Circuit “has articulated an expansive view of what constitutes oppositional conduct,

recognizing that it ‘encompasses utilizing informal grievance procedures as well as staging

information protests and voicing one’s opinions in order to bring attention to an employer’s

discriminatory activities.’” Demaster v. Carilion Clinic, 796 F.3d 409, 417 (4th Cir. 2015)

(quoting Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 259 (4th Cir. 1998)). Here,

Plaintiff has used both formal and informal means to complain regarding her treatment by Dr.

Crowel and Mr. Bennett as described above.



                         [THIS SPACE INTENTIONALLY LEFT BLANK.]




                                                  13
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 14 of 25



       2. Soon After Plaintiff Engaged in Protected Activities, Defendant Allegedly Took
       Adverse Employment Actions Against Her, thereby Demonstrating a Causal
       Connection.

       Close temporal proximity “between an employer’s knowledge of protected activity and

an adverse employment action suffices to establish a prima facie case of causation where the

temporal proximity is ‘very close.’” See for example, Jenkins v. Gaylord Entm’t Co., 840 F.

Supp. 2d 873, 881 (D. Md. 2012). Plaintiff allegedly made formal and informal complaints

regarding Dr. Crowel and Mr. Bennett’s treatment of her. ECF Doc. No. 1, ¶¶ 8, 14, 31-32, 35.

       On or about May 15, 2013, Plaintiff allegedly complained to Dr. Crowel and Scott

Greene regarding disparate treatment due to her gender. ECF Doc. No. 1, ¶14. In response,

Plaintiff was allegedly transferred involuntarily on or about July 1, 2013 from Contract

Administration to Outpatient Addiction and Mental Health Services and was excluded from

management and other administrative meetings. ECF Doc. No. 1, ¶15. Plaintiff allegedly

complained to Dr. Crowel and Mr. Bennett throughout 2013 through 2017 regarding the failure

to review her performance and goals contrary to policy and treatment of other employees. ECF

Doc. No. 1, ¶35. During this period, she allegedly endured three involuntary transfers. ECF Doc.

No. 1, ¶15, 17, 24, 33. Further, she allegedly complained to Dr. Crowel on November 27, 2017

“regarding disparate treatment and unfair working conditions. ECF Doc. No. 1, ¶¶ 31-32. She

allegedly specifically identified that she was contacted numerous times by telephone and email

while she was on medical leave. ECF Doc. No. 1, ¶¶ 28, 30, 32, 34. She also allegedly

complained that she had been falsely accused of being AWOL.” ECF Doc. No. 1, ¶31. She

allegedly made this complaint two days prior to being involuntarily transferred. ECF Doc. No. 1,

¶31-33. Finally, she allegedly complained to the Maryland Commission on Civil Rights when

she filed her Charge of Discrimination. ECF Doc. No. 1, ¶36. She remains on administrative



                                                14
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 15 of 25



leave. (ECF Doc. No. 1, ¶36).

       Plaintiff satisfies the standard that “a plaintiff must show that a reasonable employee

would have found the challenged action materially adverse, ‘which in this context means it well

might have dissuaded a reasonable worker form making or supporting a charge of

discrimination.’” Burlington Northern & Santa Fe. Ry. v. White, 548 U.S. 53, 68 (2006) (citing

Rochon v. Gonzales, 438 F.3d 1211, 1219 (D.D.C. 2006)). Plaintiff’s involuntary transfers with

diminished duties and material changes to her employment as alleged would serve to send a

chilling message to others who may seek to lodge similar complaints of discrimination.

       3. Additional Allegations of a Causal Link Between Plaintiff’s Protected Activities
       and Subsequent Adverse Job Actions.

       In addition to the close temporal proximity, Plaintiff alleges that there was a direct causal

connection between her exercising her rights against a retaliatory environment and then suffering

an adverse job action. ECF Doc. No. 1, ¶¶ 15, 17, 22, 24, 28, 30-36. “Participatory activities are

vigorously protected to ensure employees’ continuing access to the EEOC and the enforcement

process.” Laughlin v. Metropolitan Wash. Airports Auth., 149 F.3d 253, 259 (4th Cir. 1998).

       “Activities that constitute participation are outlined in the statute: (1) making a charge;

(2) testifying; (3) assisting; or (4) participating in a manner in an investigation, proceeding or

hearing under Title VII.” Laughlin v. Metropolitan Wash. Airports Auth., 149 F.3d 259. See 42

U.S.C.A. § 2000e-3(a). As outlined above, Plaintiff participated in several ways, namely, for the

reasons cited above.

   J. Plaintiff Pled a Prima Facie Case of Retaliation Under the ADA and MFEPA.

       To plead a prima facie case of retaliation under Title VII, the plaintiff-employee must

claim that (1) the plaintiff engaged in a protected activity; (2) the employer took an adverse

employment action against the plaintiff; and (3) “that a causal relationship existed between the


                                                  15
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 16 of 25



protected activity and the adverse employment activity.” Foster v. Univ. of Maryland-Eastern

Shore, 787 F.3d 243, 250 (4th Cir. 2015) (citing Price v. Thompson, 380 F.3d 209 (4th Cir.

2004)).

          1. Plaintiff Allegedly Engaged in Protected Activities.

          In 2015, Plaintiff allegedly informed her employer of her disability. Plaintiff complained

to Dr. Crowel and Mr. Bennett throughout, in pertinent part, 2015 through 2017 regarding the

failure to review her performance and goals contrary to policy and treatment of other employees.

ECF Doc. No. 1, ¶35. During this period, she allegedly endured two involuntary transfers. ECF

Doc. No. 1, ¶15, 17, 24, 33. Further, she allegedly complained to Dr. Crowel on November 27,

2017 “regarding disparate treatment and unfair working conditions. She specifically identified

that she was contacted numerous times by telephone and email while she was on medical leave.

Further, she complained that she had been falsely accused of being AWOL.” ECF Doc. No. 1,

¶31. She allegedly made this complaint two days prior to being involuntarily transferred. ECF

Doc. No. 1, ¶31-33. Finally, she complained to the Maryland Commission on Civil Rights when

she filed her Charge of Discrimination. ECF Doc. No. 1, ¶36. She remains on administrative

leave. ECF Doc. No. 1, ¶36. These actions have served as to alter the terms and conditions of her

employment.

          Complaints are protected activity. The Fourth Circuit “has articulated an expansive view

of what constitutes oppositional conduct, recognizing that it ‘encompasses utilizing informal

grievance procedures as well as staging information protests and voicing one’s opinions in order

to bring attention to an employer’s discriminatory activities.’” Demaster v. Carilion Clinic, 796

F.3d 409, 417 (4th Cir. 2015) (quoting Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253,

259 (4th Cir. 1998)).



                                                  16
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 17 of 25



       Here, Plaintiff has used both formal and informal means to complain regarding her

treatment by Dr. Crowel and Mr. Bennett as described above.

       2. Soon After Plaintiff Engaged in Protected Activities, Defendant Allegedly Took
       Adverse Employment Actions Against her, thereby Demonstrating a Causal
       Connection.

       Close temporal proximity “between an employer’s knowledge of protected activity and

an adverse employment action suffices to establish a prima facie case of causation where the

temporal proximity is ‘very close.’” See for example, Jenkins v. Gaylord Entm’t Co., 840 F.

Supp. 2d 873, 881 (D. Md. 2012). Plaintiff allegedly complained to Dr. Crowel and Mr. Bennett

during 2015 through 2017 regarding the failure to review her performance and goals contrary to

policy and treatment of other employees. ECF Doc. No. 1, ¶35. During this period, she allegedly

endured two involuntary transfers. ECF Doc. No. 1, ¶15, 17, 24, 33. Further, she allegedly

complained to Dr. Crowel on November 27, 2017 “regarding disparate treatment and unfair

working conditions. She specifically identified that she was contacted numerous times by

telephone and email while she was on medical leave. She also complained that she had been

falsely accused of being AWOL.” ECF Doc. No. 1, ¶31. She allegedly made this complaint two

days prior to being involuntarily transferred. ECF Doc. No. 1, ¶31-33. Finally, she complained to

the Maryland Commission on Civil Rights when she filed her Charge of Discrimination. ECF

Doc. No. 1, ¶36. She remains on administrative leave. (ECF Doc. No. 1, ¶36).

       3. There is an Alleged Causal Link Between Plaintiff’s Protected Activities and
       Subsequent Adverse Job Actions.

       In addition to the close temporal proximity, Plaintiff alleges that there was a direct causal

connection between her exercising her rights against a retaliatory environment and then suffering

an adverse job action. ECF Doc. No. 1, ¶¶ 20-34. “Participatory activities are vigorously




                                                17
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 18 of 25



protected to ensure employees’ continuing access to the EEOC and the enforcement process.”

Laughlin v. Metropolitan Wash. Airports Auth., 149 F.3d 253, 259 (4th Cir. 1998).

        “Activities that constitute participation are outlined in the statute: (1) making a charge;

(2) testifying; (3) assisting; or (4) participating in a manner in an investigation, proceeding or

hearing under Title VII.” Laughlin v. Metropolitan Wash. Airports Auth., 149 F.3d 259. See 42

U.S.C.A. § 2000e-3(a). As outlined above, Plaintiff complained orally and in writing and was

forced to endure retaliatory actions as a result. Finally, Plaintiff satisfies the standard that “a

plaintiff must show that a reasonable employee would have found the challenged action

materially adverse, ‘which in this context means it well might have dissuaded a reasonable

worker form making or supporting a charge of discrimination.’” Burlington Northern & Santa

Fe. Ry. v. White, 548 U.S. 53, 68 (2006) (citing Rochon v. Gonzales, 438 F.3d 1211, 1219

(D.D.C. 2006)). As outlined above, Plaintiff participated in several ways, namely, for the reasons

cited above.

    K. Plaintiff has Pled a Prima Facie Case of a Violation of the Family Medical Leave
       Act.

        The Family Medical Leave Act of 1993 extends to employees to “a total of 12

workweeks of leave during any 12-month period” for reasons that include “a serious health

condition that makes the employee unable to perform the functions of the position of such

employee.” 29 U.S.C. § 2612(a)(1)(D). It is “unlawful for any employer to interfere with,

restrain, or deny the exercise of or the attempt to exercise, any right provided under this

subchapter.” 29 U.S.C. 2615(a)(1).

                To establish unlawful interference with an entitlement to FMLA
                benefits, an employee must prove that: (1) she was an eligible
                employee; (2) her employer was covered by the statute; (3) she was
                entitled to leave under the FMLA; (4) she gave her employer adequate
                notice of her intention to take leave; and (5) the employer denied her


                                                   18
        Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 19 of 25



                 FMLA benefits to which she was entitled.

Rodriguez v. Smithfield Packing Co., Inc., 545 F. Supp. 2d 508, 516 (D. Md. 2008). As

demonstrated below, Plaintiff has pled the requisite elements to demonstrate a prima facie case

of Defendant’s interference in Plaintiff’s rights under the FMLA.

             1. Plaintiff was an Eligible Employee.

        An eligible employee is one who has been employed “for at least 12 months by the

employer with respect to whom leave is requested” and “for at least 1,250 hours of service with

such employer during the previous 12-month period.” 29 U.S.C. § 2611(2)(A). Plaintiff pled that

she was employed with Defendant since 1985. ECF Doc. No. 1, ¶ 10. Therefore, she has met the

requirement to demonstrate that she worked the 12 months prior to her request for FMLA. As to

the hours of service, Plaintiff satisfies the threshold requirement that she worked at least 1,250

hours during the preceding 12 months.4 29 U.S.C.§ 2611(2)(A); see also 29 C.F.R. § 825.111.

             2. Plaintiff’s Employer was Covered by the FMLA.

        An “employer” is defined as “a person engaged in commerce or in any industry or

activity affecting commerce who employs 50 or more employees for each working day during

each of 20 or more calendar workweeks in the current or preceding calendar year.” 29 U.S.C.

2611(4)(A)(i). Defendant is clearly an employer as it is Montgomery County’s government. ECF

Doc. No. 1, ¶¶ 6-7.




4
 Plaintiff will file a Second Motion to Amend Complaint by November 20, 2019 to specifically state the amount of
hours Plaintiff worked in the preceding 12 months. Plaintiff awaits a response from Defendant’s counsel as to if it
will consent to this amendment.

                                                        19
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 20 of 25



           3. Plaintiff was Entitled to Leave under the FMLA.

       One of the qualifying reasons to access benefits under FMLA that is enumerated in the

statute is “a serious health condition that makes the employee unable to perform the functions of

the position of such employee.” 29 U.S.C. § 2612(a)(1)(D). In the case at bar, Plaintiff allegedly

became ill on or about November 20, 2017. ECF Doc. No. 1, ¶ 21. She then allegedly updated

her supervisors on November 21, 2017 regarding the continuing nature of her illness and that she

remained under doctor’s case. ECF Doc. No. 1, ¶ 25. She then was allegedly required to return to

her physician for further care and treatment on November 24, 2017. ECF Doc. No. 1, ¶ 27.

Additionally, allegedly Plaintiff provided a doctor’s note to Hardy Bennett on November 26,

2017 that documented her ongoing illness. ECF Doc. No. 1, ¶ 29. She also allegedly sent photos

of the lesions that were on her face to Mr. Bennett on November 22, 2017 and November 24,

2017. ECF Doc. No. 1, ¶ 28.

           4. Plaintiff Allegedly Gave her Employer Adequate Notice of her Intention to
              Take Leave.

       Plaintiff allegedly notified her employer as soon as she became ill. ECF Doc. No. 1, ¶ 20.

From there, she allegedly kept her employer apprised. ECF Doc. No. 1, ¶¶ 21-34. Her illness and

the need for leave was plausibly not predictable and it was allegedly sudden. ECF Doc. No. 1, ¶¶

21-34. Therefore, allegedly/plausibly no advanced notice could be provided.

           5. Plaintiff’s employer Allegedly Denied her the FMLA Benefits that She was
              Entitled to Receive.

       Plaintiff’s obligation when she became ill on or about November 19, 2017, was to notify

her employer of her illness and need to miss work. “When the need for leave is not foreseeable,

an employee must comply with the employer’s usually and customary notice and procedural

requirements for requesting leave, absent unusual circumstances.” 29 C.F.R. § 825.303(c). Here,



                                                20
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 21 of 25



as alleged in her Complaint, on November 19, 2017, “Plaintiff informed her supervisor, Hardy

Bennett, via email that she would not be in the office on Monday, November 20, 2017 as she was

ill. He confirmed receipt of her email and her anticipated absence due to illness.” ECF Doc. No.

1, ¶ 20. Further, Mr. Bennett allegedly confirmed receipt of the email and anticipated absence

due to illness. ECF Doc. No. 1, ¶ 20.

       From there, Defendant had an obligation to assess if Plaintiff qualified for FMLA.

               When an employee seeks leave for the first time for a FMLA-
               qualifying reason, the employee need not expressly assert rights under
               the FMLA or even mention the FMLA. When an employee seeks
               leave due to a qualifying reason, for which the employer has previously
               provided the employee FMLA-protected leave, the employee must
               specifically reference either the qualifying reason for leave or the need
               for FMLA leave. Calling in ‘sick’ without providing more information
               will not be considered sufficient notice to trigger an employer’s
               obligations under the Act. The employer will be expected to obtain any
               additional required information through informal means. An employee
               has an obligation to respond to an employer’s questions designed to
               determine when an absence is potentially FMLA-qualifying.

29 C.F.R. 825.303(b). However, in the case at bar, Plaintiff allegedly contacted Defendant

several times to apprise her supervisors of her illness and updates. ECF Doc. No. 1, ¶¶ 20-34.

During the duration of Plaintiff’s illness, she allegedly did not receive any communication in

return from the Defendant or any employee of the Defendant. See ECF Doc. No. 1, ¶¶ 20-34.

Therefore, Defendant allegedly failed to follow the required procedure under the FMLA,

interfering with Plaintiff’s rights under FMLA.

   L. Plaintiff has also Pled a Prima Facie Case of a Violation of the Family Medical
      Leave Act by Means of Retaliation.

       The elements of a claim of retaliation under the FMLA are “(1) that he or she engaged in

FMLA-protected activity; (2) that the employer took an adverse employment action against the

plaintiff; and (3) that there is a causal connection between the plaintiff’s protected activity and



                                                  21
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 22 of 25



the employer’s adverse employment action.” Findlay v. PHE., Inc. 1999 U.S. Dist, LEXIS 9760,

*7 (M.D.N.C. 1999).

       1.      Plaintiff Allegedly Engaged in FMLA-Protected Activity.

       On November 19, 2017, November 20, 2017, November 21, 2017, November 24, 2017,

November 26, 2017, Plaintiff allegedly notified Defendant of her illness and the need to be

absent from work. ECF Doc. No. 1, ¶¶ 20-34. These reports should have triggered FMLA being

invoked as described above. On November 27, 2017, Plaintiff allegedly complained to Dr.

Crowel “regarding disparate treatment and unfair working conditions.” ECF Doc. No. 1, ¶ 31. In

doing so she “specifically identified that she was contacted numerous times by telephone and

email while she was on medical leaves. Further, she complained that she had been falsely

accused of being AWOL.” Id. Therefore, Plaintiff allegedly complained regarding Defendant’s

interference with her rights under FMLA.

       2.     Defendant Allegedly Took an Adverse Employment Action Against the
       Plaintiff.

       Defendant then allegedly took an adverse action of labeling her as “AWOL” or absent

without leave. ECF Doc. No. 1, ¶¶ 30-32, 34. Further, Plaintiff was then allegedly subjected to

an involuntary transfer two days later on November 29, 2017, which moved her from working on

special projects to working in the Department of Corrections. ECF Doc. No. 1, ¶ 33. “As a result

of this transfer, Plaintiff was allegedly excluded from supervisory responsibilities and continued

to be excluded from participating in management meetings.” Id. Further, her duties were

allegedly divided between three individuals who were within her prior department. Id.




                                                22
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 23 of 25



       3.    There is an Alleged Causal Connection Between Plaintiff’s Protected Activity
       and Defendant’s Adverse Employment Action.

       In addition to the close temporal proximity, Plaintiff alleges that there was a direct causal

connection between her exercising her rights against a retaliatory environment and then suffering

an adverse job action. ECF Doc. No. 1, ¶¶ 20-34. “Participatory activities are vigorously

protected to ensure employees’ continuing access to the EEOC and the enforcement process.”

Laughlin v. Metropolitan Wash. Airports Auth., 149 F.3d 253, 259 (4th Cir. 1998).

       “Activities that constitute participation are outlined in the statute: (1) making a charge;

(2) testifying; (3) assisting; or (4) participating in a manner in an investigation, proceeding or

hearing under Title VII.” Laughlin v. Metropolitan Wash. Airports Auth., 149 F.3d 259. See 42

U.S.C.A. § 2000e-3(a). As outlined above, Plaintiff allegedly complained orally and in writing

and was forced to endure retaliatory actions as a result. Finally, Plaintiff satisfies the standard

that “a plaintiff must show that a reasonable employee would have found the challenged action

materially adverse, ‘which in this context means it well might have dissuaded a reasonable

worker form making or supporting a charge of discrimination.’” Burlington Northern & Santa

Fe. Ry. v. White, 548 U.S. 53, 68 (2006) (citing Rochon v. Gonzales, 438 F.3d 1211, 1219

(D.D.C. 2006)). As outlined above, Plaintiff allegedly participated in several ways, namely, for

the reasons cited above.

   M. Plaintiff has Pled a Prima Facie Case of Violation of the Equal Pay Act.

       “Under the Equal Pay Act, the plaintiff must show that an employer has paid different

wages to employees of opposite sexes for equal work in jobs which require equal skill, effort and

responsibility and which are performed under similar working conditions.” Brinkley-Obu v.

Hughes Training, 36 F.3d 336, 343 (4th Cir. 1994) (Citing Corning Glass Works v. Brennan, 417

U.S. 188, 195 (1974); Fowler v. Land Management Groupe, Inc., 978 F.2d 158, 161 (4th Cir.


                                                  23
       Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 24 of 25



1992)). “The equal work standard does not require that compared jobs be identical, only that they

be substantially equal.” 29 C.F.R. § 1620.13(a). It does require that Plaintiff establish a prima

facie case of discrimination.

       In the case at bar, Plaintiff has identified Eugene Morris, Leon Suskin, and Larry Gamble

as proper comparators. ECF Doc. No. 1, ¶ 37-38. All three are allegedly male and under Dr.

Crowel’s supervision. Id. Further, Mr. Morris was allegedly also a Manager III while Mr. Suskin

was a Supervisory Therapist. Id. By virtue of his title, Mr. Morris allegedly possessed a similar

position to Plaintiff. ECF Doc. No. 1, ¶ 38. Further, Mr. Suskin allegedly performed similar

duties to Plaintiff as well. Id. However, Mr. Morris allegedly became employed by Defendant

approximately five years after Plaintiff and became a Manager III in 2005. ECF Doc. No. 1, ¶ 38.

Yet, he earned approximately $134,000.00 in 2016. Id. Further, Larry Gamble was also allegedly

a Manager III at all relevant times. ECF Doc. No. 1, ¶ 39. He was allegedly hired by Defendant

in February of 2004 as a Manager III and, as of 2016, earned approximately $135,000.00. ECF

Doc. No. 1, ¶ 39. Therefore, even without the benefit of discovery, Plaintiff is still able to

identify three male individuals who had less experience than Plaintiff and yet made at least as

much or more in income as Plaintiff. Plaintiff has, thus, alleged a prima facie case of a violation

of the Equal Pay Act.

   N. Plaintiff’s Assertions of Violations of the Equal Pay Act Should not be Limited to
      Those Violations Occurring on or after September 3, 2017.

       As previously discussed under the continuing violations doctrine, Plaintiff exhausted her

administrative remedies as to the violations under the Equal Pay Act. Therefore, because she

complained of and exhausted the issues of unequal pay at the administrative phase, Plaintiff’s

entire claim of unequal pay should survive Defendant’s Motion to Dismiss and proceed before

this Honorable Court.


                                                 24
         Case 8:19-cv-02536-PJM Document 12-1 Filed 11/18/19 Page 25 of 25



   IV.      CONCLUSION

         Wherefore, for the reasons set forth above, Plaintiff contends she has demonstrated that

her Complaint should not be dismissed. Therefore, this Honorable Court should deny the

Defendant’s Motion to Dismiss.



                                              Respectfully Submitted,



______/s/_______________________              _______/s/_________________________________
Paul V. Bennett, Esq. (Bar No. 10324)         Elizabeth A. Marcus-Wenger, Esq. (Bar No. 30123)
Bennett & Ellison, P.C.                       Bennett & Ellison, P.C.
2086 Generals Highway, Suite 201              2086 Generals Highway, Suite 201
Annapolis, Maryland 21401                     Annapolis, Maryland 21401
Tel: (410) 974-6000                           Tel: (410) 974-6000
Email: pbennett@belawpc.com                   Email: emarcuswenger@belawpc.com
Attorney for Plaintiff                        Attorney for Plaintiff




                                                 25
